Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 15-CV-61902-BLOOM

  JEFFREY EMIL GROOVER,
  individually and on behalf of all
  others similarly situated,

                Plaintiff,

  v.

  U.S. CORRECTIONS, LLC; and
  PRISONER TRANSPORTATION
  SERVICES, LLC,

                Defendants.
                                               /

               PLAINTIFF’S DAUBERT MOTION TO STRIKE AND EXCLUDE
              DEFENDANT U.S. CORRECTIONS, LLC’S EXPERT AUBREY LAND
         Pursuant to Federal Rules of Evidence 702 and 403 and the Court’s Scheduling Order

  dated October 17, 2018 (ECF No. 198), Plaintiff submits this motion to exclude the testimony

  of Defendant U.S. Corrections, LLC’s (“USC”) expert Aubrey Land (the “Motion”).

                                         INTRODUCTION

         USC intends to offer expert opinion at trial from a former correctional officer named

  Aubrey Land.1 However, as demonstrated by Mr. Land’s expert report and the testimony he

  provided at deposition in this matter, Mr. Land’s opinions will not assist the trier of fact in

  understanding the evidence or determining any fact in issue. Mr. Land’s work is not scientific,

  technical, or specialized. It is not that of any disciplined analysis, nor is it based on an

  adequate or reliable factual foundation. Rather, Mr. Land’s opinions are the product of his

  own subjective determinations as to Plaintiff’s credibility, an incomplete and incorrect factual

  foundation, and improper legal conclusions. Because Mr. Land’s testimony would not assist


  1
         A copy of the transcript of Mr. Land’s deposition taken in this matter on November
  5, 2018, together with all exhibits thereto, is being filed concurrently herewith. Mr. Land’s
  expert report in this matter, produced by USC on August 14, 2018, the day of the expert
  disclosure deadline, is attached at pages 001-017 (red upper right-hand corner pagination) of
  Composite Exhibit “2” to Mr. Land’s deposition transcript.
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 2 of 17




  the trier of fact to understand the evidence – and would actually have the inverse effect of

  confusing the jury – Mr. Land’s opinions are not admissible expert testimony under Rule 702

  and would be unduly prejudicial to Plaintiff pursuant to Rule 403. Accordingly, the Court

  should exclude Mr. Land’s testimony at trial.

                                            ARGUMENT

         “A trial court, in determining the admissibility of expert testimony under Rule 702,

  must conduct a rigorous three-part inquiry.” See Cook ex rel. Estate of Tessier v. Sheriff of

  Monroe County Fla., 402 F.3d 1092 (11th Cir. 2005). Federal Rule of Evidence 702 provides the

  circumstances under which a person qualified as an expert should be permitted to offer their

  opinions at trial. Federal Rule of Evidence 702 provides:

                  A witness who is qualified as an expert by knowledge, skill,
                  experience, training, or education may testify in the form of an
                  opinion or otherwise if:
                  (a) the expert’s scientific, technical, or other specialized
                  knowledge will help the trier of fact to understand the evidence
                  or to determine a fact in issue;
                  (b) the testimony is based on sufficient facts or data;
                  (c) the testimony is the product of reliable principles and
                  methods;
                  and
                  (d) the expert has reliably applied the principles and methods to
                  the facts of the case.
  Fed. R. Evid. 702.

         Purported expert testimony “must be supported by appropriate validation” or “good

  grounds, based on what is known.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590

  (internal quotations omitted). Thus, Daubert requires that expert testimony be both reliable

  and relevant.

         The Daubert court enumerated four non-exclusive factors to aid trial judges in their

  analysis: 1) whether a theory or technique can be and has been tested; 2) whether the theory

  or technique has been subjected to peer review and publications; 3) the technique’s known

  or potential rate of error; and 4) the general acceptance of the theory or technique by the

  relevant scientific community. Id. at 591-94. “The focus, of course, must be solely on


                                                  2
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 3 of 17




  principles and methodology, not on the conclusions that they generate.” Id. at 594. The

  Eleventh Circuit has articulated the Daubert test as prescribing three conditions for the

  admissibility of expert testimony: 1) the expert is qualified to testify competently regarding

  the matters he intends to address; 2) the methodology by which the expert reaches his

  conclusions is sufficiently reliable as determined by the sort of inquiry mandated in Daubert;

  and 3) the testimony assists the trier of fact, through the application of scientific, technical,

  or specialized expertise, to understand the evidence or to determine a fact in issue. See City

  of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562. (11th Cir. 1998); see also Wheat

  v. Sofamor, S.N.C., 46 F. Supp. 2d 1351, 1357 (N.D. Ga. 1999). Under this test, an expert’s

  testimony will only be admissible if all three of these factors are satisfied. If an expert’s

  testimony fails to meet any part of this three-part test, then a court should exclude it.

          In this case, Mr. Land’s testimony fails all three parts of the test.

     I.      Mr. Land is Not Qualified to Offer Expert Opinion in this Matter

          First, Mr. Land lacks the necessary qualifications to offer the opinions he attempts to

  offer in this case.

          Mr. Land is a former corrections officer. See Land Depo. Tr., Comp. Ex. 2 at 024-027

  (Curriculum Vitae of A. Land). He does not and has never worked in the private prisoner

  transportation industry.    See id.; see also Land Depo Tr. at 39:10-12.        According to his

  curriculum vitae, Mr. Land has never received any advanced specialized training or taken

  any courses concerning the transportation of inmates in motor vehicles. See Land Depo. Tr.,

  Comp. Ex. 2 at 024-025; id. at 20:25-21:5. Although Mr. Land testified that he transported

  prisoners in motor vehicles over short distances when he worked for a corrections

  department nearly two decades ago, he could only recall one occasion on which he ever

  transported a prisoner in excess of twenty-four hours. Id. at 21:21-24:7. Mr. Land is not a

  medical doctor, nor is he otherwise medically qualified to testify concerning the effects on

  the human body caused by the conditions at issue in this case. Id. at 79:17-20. He has received

  no training pertaining to the civil rights afforded by the Eighth Amendment to the U.S.

                                                  3
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 4 of 17




  Constitution. Id. at 33:5-25. He has not conducted a single study, written a single publication,

  performed a single minute of research, or relied upon a single peer-reviewed source with

  respect to a single one of the matters he claims to be qualified to testify to the jury about at

  trial – including such matters as the transportation of prisoners in motor vehicles, the

  adequacy of air conditioning in the interior of motor vehicles, the effects of extreme heat on

  the human body, or even the private prisoner transportation industry generally. Id. at 37:11-

  39:12.

           Mr. Land is so unqualified to testify as an expert in this matter that he felt the need

  misrepresent his expert-witness experience in the expert report submitted in this case.

  Indeed, the report prepared by Mr. Land in this case contains verifiably false statements

  concerning the matter sitting atop the list of cases in which he claims to have testified as an

  expert witness at trial. Specifically, Section II of the qualifications and experience supplement

  to Mr. Land’s expert report submitted in this matter states, in pertinent part and under

  penalty of perjury, as follows:

                  I testified as an expert at trial in Cummings VS Florida
                  Department of Corrections, officials, Case # 4:07cv428-RH/WCS,
                  in my official capacity as the law enforcement investigator in
                  this case. I was subpoenaed by the Florida Attorney General to
                  testify in the United State District Court for the Northern District
                  of Florida. During my testimony I was allowed to offer options
                  based on the evidence and my findings See attached Exhibit B2
  Land Depo. Tr., Ex. 2 at 19. Mr. Land recently submitted an expert report in another civil

  rights action titled Trevino v. Nocco, et al., No. 8:16-cv-02545-CEH-TGW (M.D. Fla.). See Exhibit

  “A” hereto (copy of A. Land’s report in Trevino). When Mr. Land was deposed in the Trevino

  matter, Mr. Land admitted that he had not been found qualified to testify as an expert in the

  Cummings matter but rather had provided testimony as a fact witness (concerning an

  investigation he had performed pertaining to the underlying facts alleged in the action, prior

  to the filing of the action):

  2
         There was no Exhibit B attached to Mr. Land’s report or the supplement concerning
  his qualifications and experience.

                                                   4
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 5 of 17




                Q. So have you looked at any other authoritative materials to
                support your conclusions in this case; in other words, a training
                manual of some sort, a video, anything outside of what you just
                have in terms of your personal experience, to formulate your
                opinion?

                A. I have looked at the totality of the circumstances and the
                information that has been submitted to me to review, and that's
                what I base my opinions on.

                Q. Okay. So there is no authoritative books, manuals, videos,
                anything like that, you have relied upon?
                A. No, sir.

                Q. Have you ever testified as a corrections expert in a federal
                courtroom?
                A. In a federal courtroom?

                Q. Yes.
                A. I testified years ago as an inspector on a use of force
                incident in federal court, and I first said I thought I was -- that
                the judge allowed me to testify as an expert. He did allow me
                to testify to some opinions, but, going back over the transcript
                of it, he did not actually qualify me as an expert.

                Q. Okay. And what case was that?
                A. Cummings versus the Florida Department of Corrections.
                ...

                Q. Okay. Has there ever been any court order entered that
                would have not permitted you to testify other than, you said --
                you mentioned this Cummings case?

                A. Yes. And in the Cummings case, I thought that Joe Belitzky,
                who was the Assistant Attorney General, had did that, but after
                I got them to go back over and look at it, it was just that I did
                offer some opinions, but I did not -- I was not qualified as an
                expert in that case.
  See Transcript of Deposition dated Jan. 29, 2018 in Trevino v. Nocco, et al., attached as

  Exhibit “B” hereto, 152:20-155-2 (emphasis added). Nonetheless, in his report in this case,

  prepared just eight months after his deposition was taken in Trevino, Mr. Land chose to

  falsely represent that he had testified as an expert witness in the Cummings matter. See

  Land Depo. Tr., Ex. 2 at 19. And when Plaintiff’s counsel asked him at deposition in this

  case about whether he had testified as an expert witness in the Cummings matter, Mr.

  Land stated that he had (when he had in fact not):


                                                 5
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 6 of 17



                   Q.· · · ·Everything under section two here is your experience
                   testifying as an expert witness that you·provided in connection
                   with your report; correct?
                   A.· · · ·Correct.

                   Q.· · · ·Okay, the first item is -- it says, "I·testified as an expert
                   at trial in Cummings vs. Florida Department of Corrections
                   Officials, case·4:07cv428 in the Northern District of Florida;
                   right?
                   A.· · · ·Right.

                   Q.· · · ·That's a false statement, isn't it, Mr. Land?
                   A.· · · ·No, it is not a false statement.

                   MS. JACKSON:· Object to the form.

                   Q.· · · ·You testified as an expert in that case?
                   A.· · · ·I gave -- I gave -- I was able -- the·judge allowed me to
                   provide -- to express opinions·in that case.
  Land Depo. Tr. at 134:6-23.

            And although Mr. Land testified at great length at deposition about how he finds

  Plaintiff’s testimony in this case not credible (and how that finding improperly served as the

  basis for the opinions set forth in this report), see, e.g., infra at Section II, at pp. 9-13, the

  only one who has provided verifiably false testimony at deposition in this case is, ironically,

  Mr. Land. Because Mr. Land is not even qualified to testify about his own qualifications, he

  is certainly not qualified to testify to a jury at trial about matters as important as those

  identified in his report.

            Mr. Land is plainly unqualified, and his testimony should be excluded.

      II.      Mr. Land’s Opinions are Unsubstantiated by an Adequate Factual Basis, are
               Based Entirely on his Own Credibility Determinations, and are Plainly not the
               Product of any Sufficiently Reliable Methodology

            Second, Mr. Land’s opinions are unreliable because they lack an adequate factual or

   evidentiary foundation, are premised entirely on credibility determinations made after a

   cursory review of Plaintiff’s deposition transcript, and lack any sufficiently reliable

   methodology.

            For one thing, Mr. Land failed to consider critically important evidence in the record

   and instead relied entirely upon cherry-picked materials provided to him by USC. Mr. Land

                                                      6
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 7 of 17




   did not inspect let alone consider the actual van in which Plaintiff was transported in August

   2015 in forming his opinions in this case. Instead, he relied upon inspections he performed

   of vans owned and operated by USC’s co-defendant Prisoner Transportation Services, LLC

   (“PTS”). Mr. Land did not consider the actual van in which Plaintiff was transported, or

   Plaintiff’s medical records, or any testimony from USC employees or any other person

   besides Plaintiff and Mr. Stirling. See Land Depo. Tr. at 79:21-83:9; 88:12-89:18. He did not

   consider these materials because USC did not ask him to consider them, and because he did

   not ask to review them. See id. at 79:21-25 (“Q. Okay, and the only materials that you

   reviewed in connection with this matter and with preparing your report were the materials

   provided to you by U.S. Corrections; correct? A. That is correct.”).

         In forming his opinions concerning Van 423 and Plaintiff’s experience in the van in

  August 2015, Mr. Land took to Google to seek out photos, technical specifications, and other

  information (none of which was in the record in this case) concerning, inter alia, the type of

  Chevrolet Express van in which Plaintiff was transported and the air conditioning unit that

  USC had told him had been installed in the van, via pictures Mr. Land was provided but had

  no idea the source of. E.g., id., Comp. Ex. 5 at 185-188 (photos of AC unit for a van believed

  to be Van 423); id., Ex. 7 at 1-2 (photos of random van found on Internet). Mr. Land also

  considered materials and assumed facts that he had been told pertained to Van 423 but

  which we now know have nothing whatsoever to do with Van 423.

         For instance, in forming his opinions, Mr. Land considered a receipt purportedly

   reflecting that air conditioner repair work had been performed on Van 423 approximately

   one to two months before Plaintiff was transported by USC in Van 423 in August 2015. See

   Land Depo. Tr., at 100:2-102:9 (referencing id., Comp. Ex. 5 at 110). USC had provided Mr.

   Land the receipt and told him it pertained to Van 423, the van in which Plaintiff had been

   transported in August 2015. The problem is that the work reflected on the receipt did not




                                                 7
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 8 of 17




   actually pertain to Van 423, but rather pertained to a van assigned VIN number ending in

   858.3 See ECF No. 210 at 4 (discussing the Pepboys receipt in detail).

          Mr. Land’s report also relied upon dozens of fast food restaurant and gas station

   receipts (and a log sheet of those receipts) produced by USC in this matter, receipts which

   the company had told Plaintiff and Mr. Land reflected food and beverage purchases made

   by USC’s employees to provide nourishment to Plaintiff and his co-passengers aboard Van

   423 in August 2015. See Land Depo. Tr. at 128:24:129:13; id., Comp. Ex. 5 at 183. The problem

   is that, after Mr. Land had prepared his report, it was later revealed that these receipts had

   nothing to do with purchases made by the drivers of Van 423, let alone in August 2015. See

   ECF No. 210 at 4 (discussing the gas station and fast food receipts in detail). In response to

   Requests for Admission served by Plaintiff, USC has admitted that none of these receipts

   produced to Plaintiff and relied upon by Mr. Land actually pertained to Van 423 or to

   Plaintiff’s transport – not the Pepboys receipt or any of the fast food or gas station

   transaction receipts. See Exhibit “C” hereto, at 3-4 (responses to Requests for Admission

   Nos. 2 and 7). Upon learning this information, Mr. Land testified that his opinions might

   have been different had he known it prior to the preparation of his report. See id. at 129:14-

   130: 14.

          Additionally, Mr. Land based his opinions based on erroneous factual assumptions

   that were fed to him by USC’s counsel concerning the “prisoner cage” in which Plaintiff was

   transported inside Van 423 in August 2015. USC’s counsel Ashley Tinsley told Mr. Land that

   a company called American Aluminum Accessories, Inc. had manufactured the cage in which

   Plaintiff was confined during his transport in August 2015. Id., Comp. Ex. 2 at 111 (email

  3
          Before the receipt was produced to Plaintiff in this litigation and to Mr. Land to
  prepare his report in this matter, someone had crossed out the number “858” on the receipt
  and wrote “423” prior to producing it to Plaintiff’s counsel in this litigation. See ECF No. 210
  at 4 (discussing the Pepboys receipt in detail). Plaintiff’s counsel discovered that the work
  reflected on the receipt was not performed on Van 423 by comparing USC’s GPS records for
  Van 423 together with receipt. At the date and time reflected on the receipt, Van 423 was
  not at the Pepboys location reflected on the receipt. Van assigned VIN number 858 was at
  that location, however.
                                                 8
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 9 of 17




   from A. Tinsley to A. Land); id., Ex. 6 (photos of American Aluminum cage purportedly used

   in Van 423). Mr. Land considered American Aluminum photos and statements on the

   webpage sent to him by Ms. Tinsley and drew on his experience concerning the company

   in reaching the opinions set forth in his report. Id., Ex. 8 at 017 (A. Land’s notes reflecting

   reliance on A. Tinsley’s representation concerning American Aluminum cages). As it turns

   out, the prisoner cage in Van 423 when Mr. Groover was transported was not manufactured

   by American Aluminum. See Exhibit “D” hereto (USC’s denial to Request for Admission No.

   3, which seeks an admission that Van 423 had such a cage installed during Plaintiff’s

   transport). Again, Mr. Land’s opinions are based on evidence and assumptions lacking any

   basis in fact.

          Mr. Land’s opinions are also based, in substantial part, on temperature recordings

   taken by Mr. Land of the interior and exterior of those PTS-owned and operated vans on

   dates he did not record and cannot remember, at times of day he did not record and cannot

   remember, and in outdoor temperatures he did not record and cannot remember. See Land

   Depo. Tr., Comp. Ex. 5 at 114-172 (photos of temperature readings); id. at 115:15-124:5

   (discussing temperature readings and inability to determine date, time, or outdoor

   temperature at time of readings). Although Mr. Land recorded these temperatures with a

   thermal laser gun, he submits no information concerning any training he received to

   operate such a device, nor has he produced any records or other information reflecting the

   accuracy of, the last date of calibration or servicing of, or any other relevant information

   concerning the reliability of the device or the temperature readings it recorded (again, on

   days, at times, and in temperatures he did not record and cannot recall). He made no

   attempt to verify his opinions through any means, be it by confirming the correctness of

   the facts and assumptions underlying his conclusions, by testing or comparing to other

   cases, or by reference to peer reviewed articles reaching the same conclusion on similar

   facts. This is no methodology at all, let alone one reliable enough to satisfy the criteria of

   Daubert. See, e.g., Land Depo. Tr. at 141:6-9 (“Q. Was there any technical, scientific, or

                                                 9
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 10 of 17




   other specialized knowledge that you employed in forming your opinions in that regard?

   A. Run that by me one more time.”).

          Still other opinions reached by Mr. Land were based on materials he reviewed but

   that were not attached to his report, such as a “Prisoner Transport Services Training

   Curriculum.” See id. at 102:10-103:9.

          Apart from the unsubstantiated facts and assumptions and outright misinformation

   pertaining to Van 423, as well as the bogus temperature readings collected from PTS’s vans

   – all of which Mr. Land relied upon in forming his opinions as set forth in his report – the

   remainder of Mr. Land’s opinions are based entirely on his understanding of the facts,

   formed from his own determinations as to the credibility of Plaintiff’s testimony at

   deposition and of the veracity of Plaintiff’s allegations in the Complaint. In fact, according

   to Mr. Land, he’s qualified to determine the credibility of Plaintiff’s testimony at deposition

   and the veracity of Plaintiff’s allegations in the Complaint because he’s “the finder of facts

   and a reporter of the truth” in this case. Id. at 64:20-25 (“You got to understand something.

   What my job is, is a finder of facts and a reporter of the truth. It don't matter if you hire

   me, if -- who hires me. The facts remain the same. I look at the facts, and I report the truth

   as I understand.”). When Plaintiff’s counsel inquired further, Mr. Land flip-flopped on the

   assertion that he is the “finder of fact” but stood by his statement that he is the “reporter

   of the truth”:

                    Q.      You do understand that the finder of fact in this case is
                    the jury; correct?
                    MS. JACKSON:· Object to the form.
                    A.      Ultimately, if it goes to a jury trial, then they will be the
                    ones that determine what you provide as facts, what the defense
                    provides as a fact, what -- if I'm called in there to testify what I
                    testify to. They're going to look at the totality of all the
                    information, and then they're going to make a final decision. But
                    my job here is to review all the information available and report
                    my findings.

                    Q.      That's actual findings because you say you're the finder
                    of fact; right?
                    MS. JACKSON:· Object to the form.
                    A.       I look at the facts, and I report the truth.
                                                     10
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 11 of 17




                   Q.      But you're not the finder of facts, are you? That's not
                   your role today and in this case; right, Mr. Land?
                   MS. JACKSON:· Object to the form.
                   A.     I'm not a finder of fact.

                   Q.       You're not the reporter of the truth either, are you?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·Whoa, now, hold on just a second.· Repeat that one.

                   Q.· · · ·Your job in this case is not to be the reporter of the truth,
                   is it?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·My job is most definitely to report the·truth as I
                   understand it from the facts.

                   Q.· · · ·Okay, you understand that you're testifying in your
                   capacity as an expert witness. Do you understand that, Mr.
                   Land?
                   A.· · · ·I do understand I'm testifying as an expert witness.

                   Q.· · · ·And you understand that you have to – you have to be
                   providing testimony that's both helpful and reliable to the Court
                   and to a jury in resolving an issue in this case.· Do you
                   understand that?
                   A.· · · ·Absolutely, and that's why the truth is the most important
                   thing that can come out.
   Id. at 65:3-66:21.

           And because Mr. Land considers himself the “finder of fact and a reporter of the

   truth,” or at least the “reporter of the truth” if not the “finder of fact,” he used that power

   to find Plaintiff not very credible at deposition and to then base his opinions on that

   determination:

                   Q.· · · ·[D]id you just find Mr. Groover not to be very credible?
                   A.· · · ·Excuse me?

                   Q.· · · ·Bottom line, did you just find Mr. Groover not to be very
                   credible; is that right?
                   MS. JACKSON:· Object to the form. I don't understand the
                   beginning, the bottom line·is...

                   Q.· · So what you're saying is that after·reviewing all of the
                   information and materials provided to you in this case, including
                   the testimony and the Complaint, you just -- you found Mr.
                   Groover was not very credible; is that right?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·To answer your question the best that I can, no, I do not
                   find your -- your client credible.· . . .

                                                    11
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 12 of 17




   Land Depo. Tr. at 73:7-23.

                   A. . . . [Mr. Groover] had the ability to declare a medical
                   emergency while in transport, and there are protocols that are
                   in place if that were to happen.

                   Q.· · · ·Okay.
                   A.· · · ·Okay, your client didn't do that.· He didn't even report it
                   when he got to his destination that he had had a heat stroke.·
                   So, yes, the credibility of your client -- I don't·believe him.

                   Q.· · · ·Okay, and so because you didn't find Mr. Groover credible
                   along with the totality of everything else in this case, that is the
                   basis of your opinions and conclusions in your report?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·My opinions are supported by the known facts here.· Your
                   client says one thing, contradicts himself.· Somebody else
                   contradicts him.· The data contradicts him.· So I'm not that guy
                   that says that if you don't tell me the truth one time you're not
                   ever going to tell me the truth, because sometimes you find a
                   little truth here and a little truth there and it helps put the·pieces
                   together.· But there sure are a lot of things missing in your
                   client's truthfulness.

                   Q.· · · ·And you considered -- the findings that you made
                   concerning Mr. Groover's truthfulness served as a basis for the
                   opinions and conclusions in your report?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·Well, you want us to just go through all ·the opinions?

                   Q.· · · ·Well, no.· I'm just asking if -- if you just answer that
                   question, whether the -- did your findings of Mr. Groover as
                   being not credible serve as a basis for the opinions and the
                   conclusions in your report?
                   A.· · · ·Partially.
   Id. at 75:9-76:20.

                   Q.· · · . . . But the point is that you didn't find his
                   testimony·credible, and so that's the basis of your – your
                   findings and your opinions?
                   MS. JACKSON:· Object to the form.
                   A.· · · ·And, again, I'm going to answer that question.· A portion
                   of what he said compared to·the evidence that I was allowed to
                   review is how -- and portions of what he said that was
                   disproved,·okay.· It means that I don't believe everything that
                   this client says.· And then I look at the·other data, the other
                   information, the other·material.· I take into consideration the
                   totality of all the facts, and that's how I arrive at my findings
                   and develop my opinions.


                                                    12
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 13 of 17



   Id. at 83:24-84:13.
           Plaintiff’s credibility is obviously not a proper subject for expert testimony. “The

   Eleventh Circuit has made clear that ‘[e]xpert ... testimony concerning the truthfulness or

   credibility of a witness is generally inadmissible because it invades the jury’s province to

   make credibility determinations.’” Jetport, Inc. v. Landmark Aviation Miami, LLC, No. 1:16-

   CV-23303-UU, 2017 WL 7734095, at *9–10 (S.D. Fla. July 19, 2017) (quoting United States v.

   Beasley, 72 F.3d 1518, 1528 (11th Cir. 1996)). As Mr. Land himself testified at deposition, his

   opinions concerning USC’s policies and the conditions inside Van 423 during Plaintiff’s

   transport in August 2015 are premised almost entirely on the credibility determinations he

   made as to Plaintiff’s account of USC’s policies and the August 2015 transport. This is

   plainly improper under Daubert.           Mr. Land’s testimony must be excluded.               See, e.g.,

   Pellegrino v. Wengert, No. 15-CV-60535, 2016 WL 3678600, at *9 (S.D. Fla. July 12, 2016)

   (excluding expert testimony concerning the “credibility of the other witnesses” because

   such testimony is “not permitted”); Lohr v. Zehner, No. 2:12CV533-MHT, 2014 WL 3175445,

   at *2 (M.D. Ala. July 8, 2014) (finding “credibility determination [was] not sufficiently reliable

   to go before a jury as expert opinion”); United States v. Falcon, 245 F. Supp. 2d 1239, 1248

   (S.D. Fla. 2003) (“Permitting Dr. Poliacoff’s testimony would run contrary, to the well-

   established principle that, absent extraordinary circumstances, credibility determinations

   are for the jury, and not expert witnesses.”); Strickland v. Sec'y Dep't of Corr., No.

   806CV2390T24MAP, 2008 WL 686162, at *10 (M.D. Fla. Mar. 10, 2008) (“[T]he Court finds that

   the credibility of    the    child    witness   in    this   case   was    not   a   proper     subject

   for expert testimony        because    such credibility and     veracity   issues    require    neither

   specialized training and experience nor the assistance of an expert in order to determine.

   Therefore, the proffered testimony of Dr. Krop was not admissible[.]”).

           Mr. Land’s report is alchemy at best. For expert testimony to be admissible, there

   must be some basis for verifying the reliability of an expert’s opinions. Wheat, 46 F. Supp.

   2d at 1357. As the court aptly observed in Globetti v. Sandoz Pharma. Corp., 111 F. Supp.


                                                        13
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 14 of 17




   2d 1174, 1177 (N.D. Ala. 2000), “[t]he point of the gatekeeping role is to separate opinion

   evidence based on ‘good grounds’ from simple subjective speculation masquerading as

   scientific knowledge.”

             Thus, expert testimony based upon evidence, data, and assumptions as erroneous

   and/or unsubstantiated as that which Mr. Land relied upon here is simply not reliable and

   must be excluded from trial. For example, in Dale v. General Motors Corp., 109 F. Supp.2d

   1376, 1381 (N.D. Ga. 1990), the court excluded the opinions of a mechanical engineer because

   the testing done involved different conditions from those present in the accident, and the

   expert “ha[d] not demonstrated how his theory relates to the factual situation at hand.” Id.

   So too here. As Mr. Land’s opinions plainly lack a sufficient factual foundation, this Court

   should likewise prevent his opinions from being submitted to the jury. See General Elec.

   Co. v. Joiner, 522 U.S. 136, 146 (1997) (holding that opinion evidence connected to existing

   data only by the ipse dixit of the expert is inadmissible); see also Cook v. Sheriff of Monroe

   County, 402 F. 3d 1092, 1111 (11th Cir. 2005) (excluding expert testimony “unsubstantiated

   by any factual basis”).

      III.      Because Mr. Land Lacks any Specialized, Scientific or Technical Expertise, His
                Testimony Would Not Assist the Trier of Fact to Understand the Evidence or
                Determine a Fact in Issue

             Finally, Mr. Land’s testimony would not assist the trier of fact understand the evidence

   or determine a fact in issue.

             As a threshold matter, as shown above, Mr. Land thinks that it is his job to find the

   facts in this case. It is not. Mr. Land thinks he is the “finder of facts and a reporter of the

   truth” in this case. Land Depo. Tr. at 64:21-22. He is not. Because Mr. Land is neither the

   trier of fact nor the reporter of the truth, there is thus no place for Mr. Land’s testimony in

   this case.

             Moreover, Mr. Land’s opinions are unreliable and inadmissible under Daubert

   because, as set forth above, they are misinformed and fail to consider crucial evidence in


                                                    14
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 15 of 17




   the record bearing on Plaintiff’s transport and the policies used to transport him. “Expert

   testimony cannot be submitted to the jury unless it is accompanied by a sufficient factual

   foundation.” McMillan v. Weeks Marine, Inc., 478 F. Supp. 2d 651, 657 (D. Del. 2007). Here,

   Mr. Land’s opinions are the product of an unsubstantiated, inaccurate, and incomplete factual

   foundation and would thus be of no assistance to the trier of fact. See United States v. City

   of Miami, 115 F. 3d 870, 873 (11th Cir. 1997) (“Relevant expert testimony is admissible only if

   an expert knows of facts which enable him to express a reasonably accurate conclusion”);

   see also Berk v. St. Vincent’s Hosp. & Med. Ctr., 380 F. Supp. 2d 334, 355 (S.D.N.Y. 2005) (“[A]n

   expert opinion inadequately informed about the factual grounding of the subject it is called

   to address, bears none of the hallmarks of reliability necessary for the opinion to be

   admissible.”).

          Mr. Land’s testimony as to the reasonableness of USC’s procedures and of the

   conditions inside Van 423 during Plaintiff’s transport is effectively expert opinion as to the

   constitutionality of USC’s practices and of the conditions inside the van. These are issues for

   the Court (not Mr. Land) to define and for the jury (not Mr. Land) to make the applicable

   factual findings to resolve.   Mr. Land should not be permitted to usurp both of these

   fundamental roles with improper legal opinion testimony. See Griffin v. City of Clanton,

   Alabama, 932 F. Supp. 1357, 1358 (M.D. Ala. 1996); see also Berry v. City of Detroit, 25 F. 3d.

   1342, 1353 (6th Cir. 1994); Gold v. City of Miami, 151 F. 3d 1346, 1352 n. 13 (11th Cir. 1998);

   Woods v. Lecureuz, 110 F. 3d 1215 (6th Cir. 1997) (rejecting legal deliberate indifference

   opinions in an 8th Amendment case). Such opinions invade the province of the jury and

   encourage experts to simply regurgitate legal catch phrases. In Griffin, the plaintiff’s expert

   purported to be an expert in the fields of law enforcement, criminal justice and

   sociology/criminology, and sought to offer opinions that, inter alia, a group of police officers

   used “unnecessary and unreasonable force,” and that one of the officer’s conduct was

   “careless,” “reckless,” and “unreasonable.” In striking the expert’s affidavit, the Griffin court

   stated as follows regarding the proposed expert’s opinions:

                                                  15
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 16 of 17




                   In his affidavit, the “opinions” that Dr. Barker offers are merely
                   conclusory statements designed to have legally operative
                   effects. They implicate issues that are solely within the purview
                   of the court and are not the proper subject of evidentiary
                   submissions.
   Griffin, 932 F. Supp. at 1358 (citing Lovable Co. v. Honeywell, Inc., 431 F.2d 668, 674 (5th Cir.

   1970)). This Court should reach the same conclusion. Mr. Land’s opinions are effectively

   improper legal conclusions and should be stricken.

           Simply put, Mr. Land’s work is not scientific, technical, or specialized. It is not that of

   any disciplined analysis, nor is it based on an adequate or reliable factual foundation.

   Offering Mr. Land as an expert witness at trial would essentially be a request for the Court

   to simply “take his word for it” that his opinions are reliable and would be helpful. This is

   not the law. See Jetport, Inc., 2017 WL 7734095, at *9-10 (“Muhler does not explain why his

   experience piloting aircrafts and managing FBOs leads him to conclude that Southwest was

   at fault for the collision. Instead, he asks the Court to simply ‘take his word for it,’ without

   setting forth any methodology or, alternatively, showing how his experience leads him to his

   conclusions, why his experience is enough to serve as the basis for his opinions, and how

   his experience can reliably be applied to the facts. This is not permitted under Daubert.”)

   (citing Frazier, 387 F.3d at 1261; Padgett, No. CV 315-048, 2016 WL 3746671, at *4 (“A district

   court must do more than ‘take the expert’s word for it’ ... because Daubert requires trial

   courts to act as gatekeepers to ensure that speculative and unreliable testimony does not

   reach the jury”); Graff, No. CIV.A. 2:06-CV-68-WC, 2007 WL 6900363, at *5 (excluding expert

   that offered an “unsupported opinion” that reuiqred the court to “simply take his word for

   it”); c.f. Fisher v. Ciba Specialty Chemicals Corp., No. CIV.A. 03-0566-WS-B, 2007 WL 2302470,

   at *7 (S.D. Ala. Aug. 8, 2007) (permitting expert testimony because “[r]ather than asking the

   jury to take his word for it, Kaltofen [sets forth] ... his analysis and the record evidence on

   which it relies”)).

           Because Mr. Land’s testimony would not assist the trier of fact to understand the

   evidence, it should not be admitted into evidence at trial. See Fed. R. Evid. 702 (expert may

                                                   16
Case 0:15-cv-61902-BB Document 248 Entered on FLSD Docket 01/10/2019 Page 17 of 17




   only offer testimony on a subject if it will “assist the trier of fact to understand the evidence”);

   Cole, 599 F. 3d at 865 (“Where, as here, the expert’s analysis is unsupported by the record,

   exclusion of that analysis is proper, as it can offer no assistance to the jury.”); City of

   Tuscaloosa, 158 F.3d at 562; Ancho v. Penteck Corp., 157 F.3d 512 (7th Cir. 1998); McDowell

   v. Brown, 392 F. 3d 1283, 1298 (11th Cir. 2004) (explaining even “a supremely qualified expert

   cannot waltz into the courtroom and render opinions unless those opinions are reliable and

   based on some recognized scientific method”).

                                            CONCLUSION4

          For the foregoing reasons, the Court should exclude Mr. Land’s testimony at the

   upcoming trial in this action.

   Dated: January 9, 2019                               Respectfully submitted,

                                                        Hedin Hall llp
                                                        By: s/ Frank S. Hedin                 .
                                                        FRANK S. HEDIN (SBN 109698)
                                                        DAVID W. HALL (pro hac vice)
                                                        fhedin@hedinhall.com
                                                        dhall@hedinhall.com
                                                        1395 Brickell Ave, Suite 900
                                                        Miami, Florida 33131
                                                        Tel: (305) 357-2107
                                                        Fax: (305) 200-8801

                                                        Counsel for Plaintiff




   4
          Pursuant to Local Rule 7.1(a)(3), undersigned counsel for Plaintiff certifies that he has
   conferred with USC’s counsel regarding the issues raised in the instant motion and USC’s
   counsel indicated that USC opposes the relief requested herein.

                                                   17
